Citation Nr: 1818352	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  14-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether there is clear and unmistakable error (CUE) in a June 2013 rating decision that determined that new and material evidence had not been received in order to reopen the previously denied claim of entitlement for service connection for a right rotator cuff injury.  


REPRESENTATION

Appellant represented by:	James M. McElfresh, II, Agent


WITNESSES AT HEARING ON APPEAL

The appellant and his brother




ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) with the Utah Army National Guard from August 1963 to February 1964.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. 

In July 2015, the appellant and his brother testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A final June 2013 rating decision determined that new and material evidence had not been received in order to reopen the previously denied claim of entitlement for service connection for a right rotator cup injury. 

2.  In determining that that new and material evidence had not been received in order to reopen the previously denied claim of entitlement for service connection for a right rotator cup injury, the June 2013 rating decision was consistent with, and reasonably supported by, the evidence then of record, and the existing legal authority, and no undebatable error is shown that would have manifestly changed the outcome.  

CONCLUSIONS OF LAW

1.  The June 2013 rating decision that determined that new and material evidence had not been received in order to reopen the previously denied claim of entitlement for service connection for a right rotator cup injury is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012) [(2017)].  

2.  The criteria for the revision or reversal of the June 2013 rating decision that that determined that new and material evidence had not been received in order to reopen the previously denied claim of entitlement for service connection for a right rotator cuff injury on the basis of CUE have not been met.  38 U.S.C. § 5109A (2012); 38 C.F.R. § 3.105 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); VAOPGCPREC 5-04 (June 23, 2004); Baldwin v. Principi, 15 Vet. App. 302 (2001).

By way of background, the appellant initially claimed service connection for a right rotator cuff injury in October 2007, which was denied in a January 2008 rating decision.  The appellant subsequently appealed such denial to the Board, which, in a July 2009 decision, denied service connection for residuals of a right rotator cuff tear on the basis that the appellant's pre-existing right shoulder disorder was not aggravated by any incident of his period of ACDUTRA.  The appellant subsequently appealed the denial of such issue to the United States Court of Appeals for Veterans Claims (Court).  In September 2010, the Court granted a Joint Motion for Partial Remand that vacated the Board's July 2009 decision and remanded the matter for further consideration.  Thereafter, in November 2010, the Board remanded the claim for service connection for residuals of a right rotator cuff tear for additional development and, in April 2012, the Board again denied service connection for such disorder.  Here, the Board found that the appellant did not have "veteran" status, had a pre-existing right arm disorder upon his entry into ACDUTRA in August 1963, and such right arm disorder was not aggravated by any incident of ACDUTRA as there was no evidence of any current disorder other than shoulder pain.  Under the legal authority then in effect, the Board's April 2012 decision is final.  38 U.S.C. § 7104(b) (2012); 38 C.F.R. § 20.1100 (2011) [(2017)].  

In August 2012, the appellant submitted a request to reopen his claim for service connection for a right shoulder rotator cuff injury.  Subsequently, in June 2013, the AOJ determined that new and material evidence had not been received in order to reopen the previously denied claim of entitlement for service connection for a right rotator cup injury.  Although notified of this denial in a letter dated later that month, the appellant did not enter a notice of disagreement and no new and material evidence was associated with the record within one year  of the issuance of such decision.  38 C.F.R. §§ 3.156(b), 20.302; Beraud v. McDonald, 766 F.3d 1402, 1405 (Fed.Cir. 2014).  Moreover, no relevant service department records were received subsequent to the June 2013 rating decision.  38 C.F.R. § 3.156(c).  In this regard, the Board notes that, in March 2014, the appellant submitted copies of portions of his service personnel records; however, such were of record at the time of June 2013 rating decision.  Therefore, the June 2013 rating decision is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2012) [(2017)].

The appellant maintains that the June 2013 rating decision declining to reopen the previously denied claim of entitlement to service connection for a right rotator cup injury contains CUE.  In this regard, he raised the primary contention, as documented in a June 2014 written correspondence from his representative and the July 2015 Board hearing, that the AOJ, in reviewing the new and material evidence aspect, failed to conclude that the appellant was a veteran and was entitled to "veteran" status, which would allow for the application of the presumptions of soundness and aggravation.  Here, the appellant's representative reported that an August 1963 letter from the National Guard Headquarters ordered the appellant to report for combat training in California, and then advanced airborne training in Georgia, and at such time, the appellant aggravated his shoulder.  The appellant's representative further reported that reasonable minds could comprehend that they were preparing the appellant for the Vietnam War.  Additionally, in the June 2014 written correspondence, the appellant's representative noted that a January 1972 VA treatment record showed a shoulder disorder and the physician opined, "fracture of [right arm] just below the shoulder, since that time individual has had recurrent dislocation of [right shoulder], performing arduous work, lifting, carrying, and above shoulder work."   

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id. Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

CUE is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43. 

Where evidence establishes CUE, the prior decision will be reversed or amended. For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 24, quoting Russell, 3 Vet. App. at 313-14.

To raise a valid claim of CUE, the claimant must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

Under the law extant in June 2013, service connection was warranted for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110.  For the purpose of 38 U.S.C. § 1110, applicable law also provided that when a claim for service connection was based only on a period of ACDUTRA, such as here, there must have been some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or aire service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service  alone.  Id.  

Additionally, under the law extant in June 2013, while the presumption of soundness applied to all who served on active duty, such did not apply to a claimant who only served on ACDUTRA.  38 U.S.C. § 1111.  Instead, when a claim for service connection was based on aggravation of a pre-existing condition during a period of ACDUTRA, the claimant must have provided direct evidence that a worsening of the condition occurred during the period of ACDUTRA and that the worsening was caused by the period of ACDUTRA.  Smith, 24 Vet. App. at 48.  The applicable VA regulation that interpreted 38 U.S.C. § 1111 provided that a pre-existing injury or disease would be considered to have been aggravated during service when there was an increase in disability during service, unless there was a specific finding that the increase in disability was due to the natural progression of the disease.  38 C.F.R. § 3.306(a).  

Furthermore, new evidence was defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In the June 2013 rating decision, the AOJ acknowledged the January 2008 rating decision, which denied service connection for a right rotator cup injury on the basis that, while the evidence showed that the appellant's right rotator cup injury existed prior to service, there was no evidence that the condition permanently worsened as a result of such service.  As such rating decision was subsumed by the April 2012 Board decision, the AOJ likewise acknowledged the finality of such decision and the need for new and material evidence to reopen such claim.  Notably, such rating decision reports the review of the appellant's claims file, to include the evidence submitted since the April 2012 Board decision, which solely consisted of the appellant's April 2013 written correspondence.  Ultimately, the AOJ determined that there was no medical evidence of a right shoulder injury that was incurred in or aggravated by military service, and therefore, there was insufficient evidence to reopen the previously denied claim. 

The Board finds that there is no CUE in the AOJ's June 2013 decision not to reopen the appellant's previously denied claim of entitlement for service connection for a right rotator cup injury.  In this regard, in determining that new and material evidence had not been received, the June 2013 rating decision was consistent with, and reasonably supported by, the evidence then of record and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.

Specifically, the Board finds that the June 2013 decision was factually supportable by the record at that time, and both the positive and negative evidence of record were acknowledged.  It is apparent that the adjudicator reviewed the complete record, to specifically, include the evidence associated with the file since the issuance of the final April 2012 Board decision, in making a determination as to whether sufficient evidence had been received to reopen the claim.  Importantly, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  

The appellant contends that this claim should have been reopened since, in reviewing the new and material evidence aspect, the AOJ failed to conclude that he was a veteran and was entitled to "veteran" status, which would allow for the application of the presumptions of soundness and aggravation.  In this regard, while in April 2013 written correspondence, the appellant raised the possibility that more evidence existed from 1969 that would show that his right shoulder injury/disorder was still present when he was medically discharged (as the April 2012 Board decision found that there was no evidence of any current disorder other than shoulder pain), such evidence was not further identified or submitted.  Therefore, there was no evidence showing that his pre-existing right shoulder disorder was aggravated by any incident of ACDUTRA at the time of the June 2013 rating decision.  Consequently, the Board finds that the appellant's argument is tantamount to a disagreement with how the facts were weighed by the adjudicator in June 2013.  In this regard, a disagreement with how a prior adjudication evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  This argument is therefore without merit. 

Furthermore, as to the appellant's representative argument that the August 1963 letter from the National Guard Headquarters and the January 1972 VA treatment record should have been considered to be new and material evidence sufficient to reopen the appellant's previously denied claim, such evidence was of record at the time of the April 2012 Board decision and, thus, was duplicative of the evidence previously considered.  Consequently, it cannot be considered to have been new and material evidence sufficient to reopen the claim in the June 2013 rating decision and, as such, the adjudicator did not err in failing to reopen the claim on the basis of such duplicative evidence.

Therefore, it cannot be said that the AOJ's decision not to reopen the appellant's previously denied claim of entitlement for service connection for a right rotator cup injury in the June 2013 rating decision contained an outcome determinative error in applying the law extant at that time to the facts that were before the adjudicator.  Rather, the Board concludes that the correct facts, as known at the time, were before VA adjudicators and that the statutory and regulatory provisions extant at the time were correctly applied.  Specifically, there is no basis to find that it was unreasonable for the AOJ to have determined that there was insufficient evidence to reopen the claim.  Therefore, the allegations of CUE in the June 2013 rating decision are unsupported and must therefore be denied.  The benefit-of-the-doubt rule is not for application.  Andrews v. Principi, 18 Vet. App. 177, 186 (2004) (citing Russell, 3 Vet. App. at 313) (it is well established that the benefit-of-the-doubt doctrine can never be applicable in assessing a CUE claim because the nature of such claim is that it involve more than a disagreement as to how the facts were weighed or evaluated).   


ORDER

There is no CUE in the June 2013 rating decision that determined that new and material evidence had not been received in order to reopen the previously denied claim of entitlement for service connection for a right rotator cuff injury; the appeal is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


